FILED
                            NOT FOR PUBLICATION
                                                                             FEB 16 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


ROSALIO MEMIJE-GUZMAN,                           No.   15-71394

              Petitioner,                        Agency No. A095-428-654

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 14, 2018**
                              San Francisco, California

Before: KLEINFELD and TALLMAN, Circuit Judges, and JACK,*** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Janis Graham Jack, United States District Judge for
the Southern District of Texas, sitting by designation.
      Rosalio Memije-Guzman, a native and citizen of Mexico, petitions for

review of an adverse decision of the Board of Immigration Appeals on his

applications for withholding of removal and Convention Against Torture relief.

We review for substantial evidence, see Andrade-Garcia v. Lynch, 828 F.3d 829,

833 (9th Cir. 2016), and deny his petition.



      1. Substantial evidence supports the adverse credibility determination as to

Memije-Guzman’s past persecution claim. His testimony contained multiple

contradictions. Memije-Guzman told an asylum officer that while he was working

as a cab driver in Acapulco, the Beltran-Leyva cartel extorted him for money for a

period of eight years. At his merits hearing, Memije-Guzman testified that the

cartel extorted him for two years. He denied telling the asylum officer that the

cartel extorted him for eight years. Memije-Guzman also told the asylum officer

that he had reported his extortionists to the police three times. At his merits

hearing, Memije-Guzman testified that he never reported them to the police. When

the IJ gave Memije-Guzman a chance to explain the discrepancy, his proffered

explanation further contradicted the transcript of his interview with the asylum

officer. These inconsistencies go to the heart of Memije-Guzman’s claim.

Shrestha v. Holder, 590 F.3d 1034, 1046–47 (9th Cir. 2010) (“Although


                                           2
inconsistencies no longer need to go to the heart of the petitioner’s claim, when an

inconsistency is at the heart of the claim it doubtless is of great weight.”).



      2. Substantial evidence also supports the BIA’s dismissal of Memije-

Guzman’s religious persecution claim. Memije-Guzman did not convert to

Mormonism until he was in the United States. Although he points to some

evidence of discrimination against non-Roman Catholics in some places in

Mexico, he has not shown an “objectively reasonable” fear of future persecution.

Wakkary v. Holder, 558 F.3d 1049, 1060 (9th Cir. 2009).



      3. Substantial evidence also supports the BIA’s denial of CAT relief.

Memije-Guzman has not shown that he is more likely than not to be tortured if

removed to Mexico. Xiao Fei Zheng v. Holder, 644 F.3d 829, 835 (9th Cir. 2011).

The evidence of record does not compel a contrary result. Id.; see also Dhital v.

Mukasey, 532 F.3d 1044, 1051–52 (9th Cir. 2008).



      PETITION DENIED.




                                            3